Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner interprets all poly(meth)acrylate polymer chains to contain chromatographically active centers.  
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 18, the limitation “consisting of split-fiber polyester/polyamides…polyamide (PA)…polysulfone” renders the claim indefinite.  The components of the list are not clear.  It is not clear if split-fiber polyester/polyamides encompasses polyester and polyamide compounds; polyamide and polyester are listed as individual elements. 
In regard to claims 23-24, the limitation “split-fiber polyester/polyamide” renders the claim indefinite.  It is not clear if polyester/polyamides encompasses all polyesters and all polyamides or encompasses polyester and polyamide compounds.
Claim Rejections - 35 USC § 103
Claims 1, 5-7, 9-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 224 975 by Kazuaki et al. (Kazuaki) in view of U.S. Patent Publication No. 2014/0274790 by Ito (Ito). 
In regard to claims 1, 15-16, and 19-21, Kazuaki teaches an adsorption medium (abstract; [0019]).  Kazuaki teaches a chromatography medium comprising a chromatography matrix having a surface (abstract; fine particle; [0019]).  
Kazuaki teaches the chromatography matrix is cellulose ([0019]).  Kazuaki teaches the chromatography matrix is a particle (abstract).  Kazuaki teaches particles include crosslinked fine particles such as polysaccharides, cellulose, agarose, dextran, silica gel, alumina, zeolites, organic polymeric materials, acrylic polymer, styrene polymer ([0003]).  Kazuaki teaches chromatography matrices for separating and isolating amino acids, peptides, proteins, nucleic acids, and saccharides ([0002]). 
Kazuaki teaches polymeric spacer elements (abstract; [0019], polyamine, polyethyleneimine; reading on claim 19); selected from polyamines and polyvinyl alcohols.  Kazuaki teaches the polymeric spacer elements are chemically or physically bonded to the surface of the chromatography matrix (abstract; [0019]).  Kazuaki teaches the polymeric spacer elements have a molecular weight per polymeric spacer element ranging from 5,000 to 2,000,000 g/mol (abstract).  Further, Kazuaki teaches in a different embodiment that polymeric spacer elements have a molecular weight of 5,000 to 2,000,000 g/mol ([0012]); referred to as embodiment B below.  It would be readily apparent to one of ordinary skill in the art that features from embodiment B can be incorporated into embodiment A because it is known to tune the molecular weight of polymeric spacer elements in adsorption medium to tune separation parameters.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Kazuaki teaches polymer chains, of poly(meth)acrylate, containing chromatographically active centers (abstract, epoxy group, halogenated alkyl group, aldehyde group; [0019], epoxy group containing esters of acrylic acid and methacylic acid, glycidyl methacrylate; reading on claims 20-21).  Kazuaki teaches the poly(meth)acrylate polymer chains are chemically bonded to the polymeric spacer elements (abstract; [0019]).  Kazuaki teaches the chromatographically active centers are selected from the group consisting of anionic and cationic groups ([0008]; [0010]). 
Kazuaki does not explicitly teach the chromatography matrix is a natural or synthetic fiber, polymer membrane, nonwoven or woven. 
Ito teaches an adsorption medium (abstract; [0065]).  Ito teaches a chromatography matrix with a surface (abstract; [0065]).  Ito teaches a chromatography matrix with elements on the surface (abstract; [0065]).  Further, Ito teaches a chromatography matrix which is a particle ([0065]).  Ito teaches alternative forms of the matrix are as a fiber and a polymer membrane ([0065]; reading on claims 15-16). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a fiber or polymer membrane, as taught by Ito, as the form of the chromatography matrix of Kazuaki as these are known alternative forms of chromatography matrices from particle form. 
In regard to claim 5, Kazuaki teaches the polymeric spacer elements do not have epoxy groups (abstract; [0019], polyamine, polyethyleneimine). 
In regard to claims 6-7, Kazuaki teaches all the limitations as noted above.  Kazuaki teaches that adsorption and desorption capacity and separation patterns are determined based on amount of groups on the surface ([0003]).  Kazuaki teaches capacity for analysis and separation are determined by surface groups ([0003]).  Kazuaki teaches that in order to enhance the rate of operation for separation of sample materials a material is formed with multiple layers ([0004]).  Kazuaki does not explicitly teach the adsorption medium has a degree of grafting from 1 to 50%.  Kazuaki does not explicitly teach the functional group density of the chromatography matrix is from 1.5 to 30 nm-1.
As the adsorption and desorption capacity, separation patterns, capacity for separation, and rate of operation are variables that can be modified, among others, by adjusting said degree of grafting and density of functional groups, the precise degree of grafting and density of functional groups would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed degree of grafting and density of functional groups cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the degree of grafting and density of functional groups in the medium of Kazuaki to obtain the desired balance between the adsorption and desorption capacity, separation patterns, capacity for separation, and rate of operation (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 9, Kazuaki teaches a method for producing an adsorption medium (abstract; [0019]).  Kazuaki teaches providing a chromatography matrix having a surface ([0005]).  Kazuaki teaches the chromatography matrix is cellulose ([0019]).  
Kazuaki teaches immobilizing polymeric spacer elements chemically or physically on the surface of the chromatography matrix ([0005]; abstract; [0019], polyamine, polyethyleneimine).  Kazuaki teaches the polymeric spacer elements are chemically or physically bonded to the surface of the chromatography matrix (abstract; [0019]).  Kazuaki teaches the polymeric spacer elements have a molecular weight per polymeric spacer element ranging from 5,000 to 2,000,000 g/mol (abstract).  Further, Kazuaki teaches in a different embodiment that polymeric spacer elements have a molecular weight of 5,000 to 2,000,000 g/mol ([0012]); referred to as embodiment B below.  It would be readily apparent to one of ordinary skill in the art that features from embodiment B can be incorporated into embodiment A because it is known to tune the molecular weight of polymeric spacer elements in adsorption medium to tune separation parameters.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Kazuaki teaches immobilizing polymer chains, of poly(meth)acrylate polymer chains, containing chromatographically active centers on the polymeric spacer elements to produce the adsorption medium ([0005]; abstract, epoxy group, halogenated alkyl group, aldehyde group; [0019], epoxy group containing esters of acrylic acid and methacylic acid, glycidyl methacrylate). Kazuaki teaches the poly(meth)acrylate polymer chains are chemically bonded to the polymeric spacer elements (abstract; [0019]).  Kazuaki teaches the chromatographically active centers are selected from the group consisting of anionic and cationic groups ([0008]; [0010]).
Kazuaki does not explicitly teach the chromatography matrix is a natural or synthetic fiber, polymer membrane, nonwoven or woven.
Ito teaches an adsorption medium (abstract; [0065]).  Ito teaches a chromatography matrix with a surface (abstract; [0065]).  Ito teaches a chromatography matrix with elements on the surface (abstract; [0065]).  Further, Ito teaches a chromatography matrix which is a particle ([0065]).  Ito teaches alternative forms of the matrix are as a fiber and a polymer membrane ([0065]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a fiber or polymer membrane, as taught by Ito, as the form of the chromatography matrix of Kazuaki as these are known alternative forms of chromatography matrices from particle form. 
In regard to claim 10, Kazuaki teaches immobilizing a polymerization initiator on the polymeric spacer elements ([0005]).  Kazuaki teaches carrying out a spacer element-initiated polymerization of a monomer to form immoblilized polymer chains on the polymeric spacer elements ([0005]).  Kazuaki teaches optionally modifying the immobilized polymer chains to form chromatographically active centers on the polymeric chains ([0005]). 
In regard to claim 11, Kazuaki teaches the polymeric spacer element-initiated polymerization step is carried out by means of an atom transfer radical polymerization ([0005]). 
In regard to claim 12, Kazuaki does not explicitly teach use is made in step (c2) of polymerization solution comprising a portion of not more than 3 mol% of bi-functional monomers based on the total amount of monomers in solution. 
As the adsorption and desorption capacity, separation patterns, and capacity for separation, among others, by adjusting said degree of bifunctional monomers, the precise degree of bifunctional monomers would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed degree of bifunctional monomers cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the degree of bifunctional monomers in the medium of Kazuaki to obtain the desired balance between the adsorption and desorption capacity, separation patterns, and capacity for separation (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 13, Kazuaki teaches a method of using an adsorption medium (abstract; [0019]).  Kazuaki teaches providing a chromatography matrix having a surface ([0005]).  Kazuaki teaches the chromatography matrix is cellulose ([0019]).  
Kazuaki teaches immobilizing polymeric spacer elements chemically or physically on the surface of the chromatography matrix ([0005]; abstract; [0019], polyamine, polyethyleneimine).  Kazuaki teaches the polymeric spacer elements are chemically or physically bonded to the surface of the chromatography matrix (abstract; [0019]).  Kazuaki teaches the polymeric spacer elements have a molecular weight per polymeric spacer element ranging from 5,000 to 2,000,000 g/mol (abstract).  Further, Kazuaki teaches in a different embodiment that polymeric spacer elements have a molecular weight of 5,000 to 2,000,000 g/mol ([0012]); referred to as embodiment B below.  It would be readily apparent to one of ordinary skill in the art that features from embodiment B can be incorporated into embodiment A because it is known to tune the molecular weight of polymeric spacer elements in adsorption medium to tune separation parameters.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Kazuaki teaches immobilizing polymer chains, of poly(meth)acrylate polymer chains, containing chromatographically active centers on the polymeric spacer elements ([0005]; abstract, epoxy group, halogenated alkyl group, aldehyde group; [0019], epoxy group containing esters of acrylic acid and methacylic acid, glycidyl methacrylate). Kazuaki teaches the poly(meth)acrylate polymer chains are chemically bonded to the polymeric spacer elements (abstract; [0019]).  Kazuaki teaches the chromatographically active centers are selected from the group consisting of anionic and cationic groups ([0008]; [0010]).
Kazuki teaches a method of purifying biomolecules ([0002]).  Kazuki teaches passing a solution containing biomolecules across the adsorption medium to obtain purified biomolecules ([0002]). 
Kazuaki does not explicitly teach the chromatography matrix is a natural or synthetic fiber, polymer membrane, nonwoven or woven.
Ito teaches an adsorption medium (abstract; [0065]).  Ito teaches a chromatography matrix with a surface (abstract; [0065]).  Ito teaches a chromatography matrix with elements on the surface (abstract; [0065]).  Further, Ito teaches a chromatography matrix which is a particle ([0065]).  Ito teaches alternative forms of the matrix are as a fiber and a polymer membrane ([0065]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a fiber or polymer membrane, as taught by Ito, as the form of the chromatography matrix of Kazuaki as these are known alternative forms of chromatography matrices from particle form. 
In regard to claim 14, Kazuki teaches the biomolecules are proteins ([0002]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1 224 975 by Kazuaki et al. (Kazuaki) in view of U.S. Patent Publication No. 2014/0274790 by Ito (Ito), as noted above, further in view of U.S. Patent No. 7955795 by Kumar (Kumar). 
In regard to claim 17, modified Kazuki teaches the limtiations noted above.  Kazuki does not teach a chromatography matrix which is woven. 
Kumar teaches an adsorption medium comprising a chromatography matrix having a surface (abstract).  Kumar teaches the chromatography matrix is preferably a particle, or a woven fabric containing cellulose and other components. 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a woven, as taught by Kumar, as the form of the chromatography matrix of Kazuaki as these are known alternative forms of chromatography matrices from particle form.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1 224 975 by Kazuaki et al. (Kazuaki) in view of U.S. Patent Publication No. 2014/0274790 by Ito (Ito), as noted above, further in view of U.S. Patent No. 10407713 by Porschewski (Porschewski). 
In regard to claim 18, modified Kazuki teaches the limtiations noted above.  Kazuki does not teach that the chromatography matrix is a non-woven. 
Porschewski teaches an adsorption medium comprising a chromatography matrix having a surface (abstract; C23/L55-64).  Porschewski teaches the chromatography matrix is preferably a particle, non-woven fabric containing silica and other components (abstract; C23/L55-64). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a non-woven, as taught by Porschewski, as the form of the chromatography matrix of Kazuaki as these are known alternative forms of chromatography matrices from particle form. Kazuaki teaches polymer chains, of poly(meth)acrylate, containing chromatographically active centers (abstract, epoxy group, halogenated alkyl group, aldehyde group; [0019], epoxy group containing esters of acrylic acid and methacrylic acid, glycidyl methacrylate; reading on claims 20-21).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1 224 975 by Kazuaki et al. (Kazuaki) in view of U.S. Patent Publication No. 2014/0274790 by Ito (Ito), as noted above, further in view of U.S. Patent Publication No. 2014/0263011 by Thiyagarajan et al. (Thiyagarajan). 
In regard to claim 27, modified Kazuki teaches the limtiations noted above.  Kazuki does not teach the anionic groups are sulfonic acid groups. 
Thiyagarajan teaches an adsorption media comprising a chromatography matrix having a surface (abstract).  Further, Thiyagarajan teaches sulfonic acid groups as anion ligands for chromatographic media functional ligands ([0003]). 
	It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a sulfonic acid group, as taught by Thiyagarajan, in the chromatography media of Kazuki since it is a known anion exchange group used in chromatographic separations. 
Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s arguments that the Examiner’s reliance of Kazuaki’s paragraph [019] and Abstract is misplaced; it is clear that this paragraph only relates to the fine particles of Kazuaki; Kazuaki’s paragraph 19 and Abstract do not teach using three different constituents and combining these constituents in a specific order to produce the adsorption medium; instant claim 1 requires that the “polymeric spacer elements selected from the group consisting of polyamines and polyvinyl alcohols” are chemically bonded to the surface of the chromatograph matrix, and the “poly(meth)acrylate polymer chains containing chromatographically active centers” are chemically bonded to the polymeric spacer elements; the Examiner does not find this persuasive. 
As noted above: Kazuaki teaches polymeric spacer elements (abstract; [0019], polyamine, polyethyleneimine; reading on claim 19); selected from polyamines and polyvinyl alcohols.  Kazuaki teaches the polymeric spacer elements are chemically or physically bonded to the surface of the chromatography matrix (abstract; [0019]).  Kazuaki teaches the poly(meth)acrylate polymer chains are chemically bonded to the polymeric spacer elements (abstract; [0019]). 
The claims require “polymeric spacer elements are chemically or physically bonded to the surface of the chromatography matrix” and “the poly(meth)acrylate polymer chains are chemically bonded to the polymeric spacer elements”.   The claims do not require a direct attachment of the polymeric spacer element to the chromatography matrix; the claims do not exclude intervening components.  The claims do not exclude additional components due to the open transitional phrase “comprising”.   The claims do not require a specific order.  The claims merely require polymeric spacer elements chemically or physically bonded to the surface of the chromatography matrix and poly(meth)acrylate polymer chains chemically bonded to the polymeric spacer elements.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777